internal_revenue_service number release date index number ------------------------------ ------------------------------------- -------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------- id no ----------------- telephone number --------------------- refer reply to cc psi b01 plr-129745-11 date date legend legend trust -------------------------------------------------------------------- ------------------------------ d1 ------------------- grantor ---------------------------------------------------------------------- ------------------ primary beneficiary ----------------------- ---------------------------------------------------------------------- d2 --------------- dear ---- ----- this responds to the letter dated date and related correspondence submitted on behalf of trust requesting rulings under sec_678 sec_1361 and sec_2041 of the internal_revenue_code facts the information submitted states that trust was created for the benefit of primary beneficiary who is also the trustee of trust primary beneficiary is a citizen_of_the_united_states trust is a domestic_trust plr-129745-11 under the trust instrument of trust grantor may contribute at any time and from time to time to the principal of the trust corpus primary beneficiary has the power following any such contribution to trust by grantor during grantor’s life to withdraw the entire value of the contribution primary beneficiary’s power_of_withdrawal is cumulative on d2 of each year the total amount primary beneficiary may withdraw with respect to all preceding calendar years is reduced by the amount of dollar_figure or percent of the value of the trust principal on d2 of that year whichever is the greater amount and to that extent primary beneficiary’s power_of_withdrawal shall lapse the trust instrument also provides that the trustee of trust may exercise or join in the exercise of power to pay over use apply or expend income or principal of trust to or for his own benefit as a beneficiary subject_to an ascertainable_standard the trustee of trust however shall not exercise or join in the exercise of power to pay over use apply or expend income or principal of trust to any beneficiary who the trustee is legally obligated to support the trust instrument further provides that primary beneficiary has the power in a non-fiduciary capacity to acquire the trust corpus by substituting other_property of an equivalent value as determined by an independent_appraiser selected by trustee of trust primary beneficiary may exercise this power without the consent of any fiduciary and no fiduciary duty may be asserted as a defense against the exercise of this power by primary beneficiary under the trust instrument grantor is not a beneficiary under trust and has no interest under trust further neither grantor nor grantor’s spouse acts as a trustee of trust additionally neither grantor nor any other nonadverse_party as defined in sec_672 shall have the power to purchase exchange or otherwise deal with or dispose_of all or any part of the principal or income of trust for less than an adequate_consideration in money or money’s worth or to enable grantor or grantor’s spouse to borrow all or any part of the corpus or income of trust directly or indirectly without adequate interest or security grantor intends to transfer to trust as a gift shares of stock of a corporation which has elected to be taxed as a subchapter_s_corporation trust requests rulings with respect to the following issues whether primary beneficiary will be treated as the owner of trust under sec_671 and sec_678 whether trust will be treated as an eligible s_corporation shareholder with respect to the s_corporation stock grantor transfers to trust and to what extent the assets of trust will be included in the estate of primary beneficiary for federal estate_tax purposes upon the death of primary beneficiary plr-129745-11 law and analysis issue sec_671 provides that where it is specified in subpart e of part i of subchapter_j that the grantor or another person shall be treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against the tax of an individual sec_673 through specify the circumstances under which the grantor or another person will be regarded as the owner of a portion of a_trust under sec_675 and applicable regulations the grantor is treated as the owner of any portion of a_trust if under the terms of the trust agreement or circumstances attendant on its operation administrative control is exercisable primarily for the benefit of the grantor rather than the beneficiary of the trust sec_675 provides that the grantor shall be treated as the owner of any portion of a_trust in respect of which a power_of_administration is exercisable in a nonfiduciary capacity by any person without the approval or consent of any person in a fiduciary capacity the term power_of_administration includes a power to reacquire the trust corpus by substituting other_property of an equivalent value sec_678 provides in general that a person other than the grantor shall be treated as the owner of any portion of a_trust with respect to which such person has a power exercisable solely by himself to vest the corpus or the income there from in himself or such person has previously partially released or otherwise modified such a power and after the release or modification retains such control as would within the principles of sec_671 to inclusive subject a grantor of a_trust to treatment as the owner thereof sec_678 provides that sec_678 shall not apply with respect to a power over income as originally granted or thereafter modified if the grantor of the trust or a transferor to whom sec_679 applies is otherwise treated as the owner under the provisions of subpart e other than sec_678 based solely upon the facts submitted and the representations made we conclude that primary beneficiary will be treated as the owner of trust under sec_678 of that portion of trust over which his withdraw power has not lapsed to the extent that primary beneficiary fails to exercise a withdraw power and the power lapses primary beneficiary will be treated as having released the power while retaining a power_of_administration exercisable in a non-fiduciary capacity to acquire trust corpus by substituting other_property of an equivalent value plr-129745-11 the circumstances surrounding the administration of trust determine whether this power_of_administration is exercisable in a fiduciary or nonfiduciary capacity this is a question of fact the determination of which must be deferred until the federal_income_tax returns of the parties involved have been examined by the internal_revenue_service office where the returns are filed therefore with respect to the portion of trust over which primary beneficiary had a power of withdraw that has been released we cannot determine at this time whether primary beneficiary will be treated as the owner of trust for purposes of sec_678 provided that primary beneficiary has a withdraw power over all contributions to trust and circumstances indicate that the power_of_administration is exercisable in a nonfiduciary capacity primary beneficiary will be treated as the owner of trust in its entirety issue sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that for purposes of subchapter_s the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that for purposes of sec_1361 a_trust all of which is treated under title_26 subtitle a chapter subchapter_j part i subpart e of the united_states_code as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder of an s_corporation provided that primary beneficiary is treated as the owner of trust in its entirety we conclude that trust is a permitted shareholder of an s_corporation under sec_1361 plr-129745-11 issue sec_2036 provides in part that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2038 provides in part that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the 3-year period ending on the date of the decedent's death sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition that is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent's gross_estate under sec_2035 to inclusive sec_2041 defines a general_power_of_appointment as one that is exercisable in favor of the decedent his estate his creditors or the creditors of his estate sec_2041 provides that the lapse of a power_of_appointment created after date during the life of the individual possessing the power is considered a release of the power to the extent that the property that could have been appointed by the exercise of the lapsed power exceeds the greater of dollar_figure or percent of the aggregate value at the time of such lapse of the assets out of which the exercise of the lapsed power could have been satisfied sec_20_2041-1 of the estate_tax regulations provides in part that the term power_of_appointment includes all powers that are in substance and effect plr-129745-11 powers of appointment regardless of the nomenclature used in creating the power and regardless of local property law connotations for example if a_trust instrument provides that the beneficiary may appropriate or consume the principal of the trust the power to consume or appropriate is a power_of_appointment similarly a power given to a decedent to affect the beneficial_enjoyment of trust property or its income by altering amending or revoking the trust instrument or terminating the trust is a power_of_appointment further a power in a donee to remove or discharge a trustee and appoint himself may be a power_of_appointment sec_20_2041-3 provides in part that the failure to exercise a power_of_appointment created after date within a specified time so that the power lapses constitutes a release of the power however sec_2041 provides that such a lapse of a power_of_appointment during any calendar_year during the decedent's life is treated as a release for purposes of inclusion of property in the gross_estate under sec_2041 only to the extent that the property which could have been appointed by exercise of the lapsed power exceeds the greater of i dollar_figure or ii percent of the aggregate value at the time of the lapse of the assets out of which or the proceeds of which the exercise of the lapsed power could have been satisfied for example assume that a transferred dollar_figure worth of securities in trust providing for payment of income to b for life with remainder to b's issue assume further that b was given a noncumulative right to withdraw dollar_figure a year from the principal of the trust fund which neither increased nor decreased in value prior to b's death in such case the failure of b to exercise his right of withdrawal will not result in estate_tax with respect to the power to withdraw dollar_figure which lapses each year before the year of b's death at b's death there will be included in his gross_estate the dollar_figure which he was entitled to withdraw for the year in which his death occurs less any amount which he may have taken during that year however if in the above example b had possessed the right to withdraw dollar_figure of the principal annually the failure to exercise such power in any year will be considered a release of the power to the extent of the excess of the amount subject_to withdrawal over percent of the trust fund in this example dollar_figure assuming that the trust fund is worth dollar_figure at the time of the lapse since each lapse is treated as though b had exercised dominion over the trust property by making a transfer of principal reserving the income therefrom for his life the value of the trust property but only to the extent of the excess of the amount subject_to withdrawal over percent of the trust fund is includable in b's gross_estate unless before b's death he has disposed of his right to the income under circumstances to which sec_2035 through would not be applicable based solely upon the facts submitted and the representations made we conclude that primary beneficiary’s power to withdraw any contribution to trust constitutes a general_power_of_appointment within the meaning of sec_2041 accordingly at the time of primary beneficiary’s death the gross_estate will include the value of the trust corpus to which primary beneficiary may withdraw in that year less plr-129745-11 any amount which may have been withdrawn during that year sec_20_2041-3 estate of dietz v commissioner tcmemo_1996_471 except as specifically ruled above we express or imply no opinion concerning the federal tax consequences of the transactions described above under any other provisions of the code we express or imply no opinion as to whether future activities involving primary beneficiary trust and the substitution power are the same as or substantially_similar to the transaction_of_interest identified in notice_2007_73 2007_36_irb_545 however primary beneficiary and trust are alerted to the potential obligation under sec_1_6011-4 to disclose any future transactions that are the same or potentially similar to the transactions identified in notice_2007_73 and to the potential penalties for the failure to disclose such transactions the service also expresses no opinion on the gift_tax consequences if the primary beneficiary exercises his lifetime power_of_appointment this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter_ruling will be sent to your authorized representative sincerely faith p colson senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
